At a term previous to the present the defendants asked to change the venue in this cause, on the ground of having seven witnesses in the county to which they wished to change the venue. The plaintiff swore that he had a greater number of witnesses residing in the county where the venue was laid, and the motion was of course denied. The defendants now renewed their motion, stating that they had fifteen witnesses in the county to which they wished to change the venue. The motion was denied, with costs.